Citation Nr: 0306566	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency as a result of Department of Veterans Affairs (VA) 
medical treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral groin pain due to transurethral resection of the 
prostate as a result of Department of Veterans Affairs (VA) 
medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1945 to November 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).

This issue was remanded in April 1999 for further 
development.  The case was thereafter returned to the Board.
  

REMAND

In this case, pursuant to the veteran's request, a hearing at 
the RO was held in January 1999 before a Veterans Law Judge.  
A transcript of the hearing is of record.  Currently, 
however, that Veterans Law Judge is no longer employed at the 
Board.  The veteran was informed of this by letter from the 
Board in March 2003 that he had a right to another hearing 
before a Veterans Law Judge.  He responded in April 2003 that 
he requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  Therefore, as Travel Board hearings 
are scheduled by the RO, this case must be REMANDED for the 
following:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran and 
his representative should be notified of 
the time and place to report.  If he 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




